 



SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (this “Agreement”) is dated as of March 14, 2014,
2013, by and amongst Samuel Wolfe, an individual residing at 2201 Dalhart Trail,
Mckinney, TX 75070 (“Shareholder”) and Roberto Luciano, an individual residing
at 104 Chinnock Ct., Mooresville, NC 28117 (“Purchaser”). The Shareholder and
the Purchaser is referred to herein as a “Party” and collectively, as the
“Parties.”

 

WHEREAS, the Shareholder desires to sell and transfer Thirty Million and Five
Hundred Thousand (30,500,000) of his Thirty-Two Million and Five Hundred
Thousand 32,500,000 common shares of Unique Underwriters, Inc., a Texas
corporation (the “Company”) held by him to the Purchaser (the “Shares”); and

 

WHEREAS, the Purchaser desires to purchase the Shares from the Shareholder, on
the terms and conditions more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

 

1.   Purchase and Sale.

 

The Shareholder shall sell, transfer, convey and deliver unto the Purchaser the
Shares, and the Purchaser shall acquire and purchase from the Shareholder the
Shares. In consideration for the Shares, the Purchaser shall pay to the
Shareholder an aggregate purchase price of Five Thousand Dollars ($5,000) (the
“Purchase Price”). The certificate evidencing Shares, endorsed in blank or
accompanied by duly executed Bank Medallion Stock power documents, and cash of
Purchase Price shall be deposited into the escrow account before the Closing.

 

2.   The Closing.

 

2.1. General.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place by exchange of documents among the Parties by
fax or courier, as appropriate, following the satisfaction or waiver of all
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective Parties will take at the Closing itself) not later than March 14,
2014 (the “Closing Date”).

 

2.2. Deliveries at the Closing. At the Closing: (i) the Shareholder shall
deliver to the Purchaser the various certificates, instruments, and documents
referred to in Section 8.1 below; (ii) the Purchaser shall deliver to the
Shareholder the various certificates, instruments, and documents referred to in
Section 8.2 below; (iii) the Purchaser shall deliver a notice including Bank
Medallion Guarantee and or instructions to escrow transfer agent to release the
balance of the Purchase Price to the Shareholder; and (iv) the Shareholder shall
deliver a notice to escrow transfer agent to release one or more certificates
evidencing the Shares the Purchaser (the “Certificates”).

 

3.   Representations and Warranties of the Shareholder.

 

The Shareholder represents and warrants to the Purchaser that the statements
contained in this Section 3, with respect to such Shareholder, are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3).

  

3.1. Authority.  The Shareholder has the power and authority to execute, deliver
and perform its obligations under this Agreement and to sell, assign, transfer
and deliver to the Purchaser the Shares as contemplated hereby.  No permit,
consent, approval or authorization of, or declaration, filing or registration
with any governmental or regulatory authority or consent of any third party is
required in connection with the execution and delivery by Seller of this
Agreement and the consummation of the transactions contemplated hereby.

 

3.2. No Conflicts or Consents.  Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby or
compliance with the terms and conditions hereof by the Shareholder will violate
or result in a breach of any term or provision of any agreement to which any
Seller is bound or is a party, or be in conflict with or constitute a default
under, or cause the acceleration of the maturity of any obligation of the
Shareholder under any existing agreement or violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Shareholder or
any  properties or assets of the Shareholder. The Shareholder is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person or entity in connection with the
execution, delivery and performance by the Shareholder of this Agreement,
including the transfer of the Shares, that have been made or obtained prior to
the date of this Agreement, other than the disclosure filings required by the
Commission.

 

3.3. Enforceability.  This Agreement has been duly and validly executed by the
Shareholder, and constitutes the valid and binding obligation of the
Shareholder, enforceable against the Shareholder in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other laws
affecting creditors' rights generally or by limitations, on the availability of
equitable remedies.

 

3.4. No Encumbrances.  The Shareholder owns the Shares free and clear of all
liens, charges, security interests, encumbrances, claims of others, options,
warrants, purchase rights, contracts, commitments, equities or other claims or
demands of any kind (collectively, “Liens”), and upon delivery of the Shares to
the Purchaser, the Purchaser will acquire good, valid and marketable title
thereto free and clear of all Liens.  The Shareholder is not a party to any
option, warrant, purchase right, or other contract or commitment that could
require the Shareholder to sell, transfer, or otherwise dispose of any capital
stock of the Company (other than pursuant to this Agreement).  The Shareholder
is not a party to any voting trust, proxy, or other agreement or understanding
with respect to the voting of any capital stock of the Company.

 

3.5. The Shares.  Shareholder acquired the Shares on March 1, 2011 for good
consideration.

 

4.   Representations and Warranties of the Purchaser.

 

The Purchaser represents and warrants to the Shareholder as follows:

 

4.1. Authority.  The Purchaser has full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby.  This Agreement
constitutes a valid and binding obligation of the Purchaser enforceable in
accordance with its terms, except as (i) the enforceability hereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforceability
of creditor's rights generally and (ii) the availability of equitable remedies
may be limited by equitable principles of general applicability.

 

4.2. No Conflicts.  Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, nor compliance by the
Purchaser with any of the provisions hereof will: violate, or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in the creation of any Lien upon any of the properties or assets of the
Purchaser under any of the terms, conditions or provisions of any material note,
bond, indenture, mortgage, deed or trust, license, lease, agreement or other
instrument or obligation to which he is a party or by which he or any of his
properties or assets may be bound or affected, except for such violations,
conflicts, breaches or defaults as do not have, in the aggregate, any material
adverse effect; or violate any material order, writ, injunction, decree,
statute, rule or regulation applicable to the Purchaser or any of its properties
or assets, except for such violations which do not have, in the aggregate, any
material adverse effect.

 

4.3. Investment Intent.  The Purchaser is acquiring the Shares for its own
account for investment and not for the account of any other person and not with
a view to or for distribution, assignment or resale in connection with any
distribution within the meaning of the Securities Act.  The Purchaser agrees not
to sell or otherwise transfer the Shares unless they are registered under the
Securities Act and any applicable state securities laws, or an exemption or
exemptions from such registration are available.  The Purchaser has knowledge
and experience in financial and business matters such that it is capable of
evaluating the merits and risks of acquiring the Shares.

 

4.4. Consents and Approvals.  No permit, consent, approval or authorization of,
or declaration, filing or registration with any governmental or regulatory
authority or the consent of any third party is required in connection with the
execution and delivery by the Purchaser of this Agreement and the consummation
of the transactions contemplated hereby.

 

4.5. Purchaser Status.  At the time the Purchaser was offered the Shares, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act.  The Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act.

 

4.6. General Solicitation.  The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

4.7. Source of Funds.  The Purchaser makes the following representations
regarding the source of funds for the Purchase Price:

 

(i)           The Purchaser does not contemplate filing for relief under the
provision of any applicable Bankruptcy Code, nor is Purchaser involved in any
situation that Purchaser reasonably anticipates would cause Purchaser to file
for relief under any Chapter of any applicable Bankruptcy Code in the future.
Purchaser further sears, warrants and affirms that any funds which Purchaser may
transfer to the accounts of the Company are not the proceeds of nor are intended
for or being transferred in the furtherance of any concealment of assets or any
effort by conspiracy or otherwise to defeat, defraud or otherwise evade, any
party or the Court in any bankruptcy proceeding, a receiver, a custodian, a
trustee, a marshal, or any other officer of the Court or government or
regulatory official of any kind.

 

(ii)           The Purchaser is not transferring assets in an attempt to defeat
the collection of any U.S. government obligation(s), U.S. government-backed
obligation(s), or any state, local, or national government (be it foreign or
domestic) obligation(s) and Purchaser is aware that doing so may be a crime.

 

(iii)           The Purchaser hereby swears, warrants, and affirms that any
funds which Purchaser may transfer to the accounts of the Company are not the
proceeds of nor are they intended for or being transferred in the furtherance of
any illegal activity or activity prohibited by federal, state, local or foreign
laws. Such activity may include, but is not limited to: securities fraud or
other financial misconduct of any kind; tax evasion; environmental crimes;
activity involving drugs or other controlled substances; counterfeiting;
espionage; kidnapping; piracy; smuggling; copyright infringement; entry of goods
into the United States by means of false statements; terrorism; terrorist
financing or other material support of terrorists or terrorism; arms dealing;
bank fraud; wire fraud; mail fraud; bribery or any violation of the Foreign
Corrupt Practices Act; theft; embezzlement; misappropriation of public funds;
violations of export or import controls of the United States or any other
nation; any crime of violence; computer fraud and abuse; trading with enemies of
the United States; forgery; or fraud of any kind. Purchaser further warrants
that all transfers of funds will be in accordance with the Money Laundering
Control Act of 1986, as amended; the Bank Secrecy Act of 1970, as amended; the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, as amended; and all other applicable federal, state, local and foreign
laws, rules and regulations.

 

(iv)           The Purchaser understands that the Company acts in compliance
with various laws and regulations intended to detect and report unlawful
financial transactions relating, but not limited, to money laundering and
terrorist financing. Purchaser understands that the Company may disclose
personal financial information relating to customers and transactions to
appropriate law enforcement agencies without providing notice to the individual
or object of any such investigation.

 

The Shareholder acknowledges and agrees that the Purchaser has not made and
makes no representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 4.

 

5.   Brokers and Finders.

 

There are no finders and no parties shall be responsible for the payment of any
finders’ fees other than as specifically set forth herein.  Other than the
foregoing, neither the Shareholder, nor any of its directors, officers or agents
on their behalf, have incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or financial
advisory services or other similar payment in connection with this Agreement.

 

6.   Pre-Closing Covenants.

 

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.

 

6.1. General. Each of the Parties will use his or its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 8 below).

 

6.2. Notices and Consents.  Each of the Parties will give any notices to, make
any filings with, and use its best efforts to obtain any authorizations,
consents, and approvals of governmental authorities necessary in order to
consummate the transactions contemplated hereby.

 

7.   Post-Closing Covenants. 

The Shareholder agrees as follows with respect to the period following the
Closing.

 

7.1. Indemnification.

 

(a)           The Shareholder agrees to defend, protect, indemnify and hold
harmless the Company and the Purchaser, and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors, and
any of their agents or other representatives (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(each, an “Indemnified Liability” and collectively, the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Indemnitor in the Agreement or any other certificate,
instrument or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of the Indemnitor contained in the Agreement
or any other certificate, instrument or document contemplated hereby or thereby
or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party and arising out of or resulting from the execution,
delivery, performance or enforcement of the Agreement or any other certificate,
instrument or document contemplated hereby or thereby.

 

(b)           Promptly after receipt by an Indemnitee of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim in respect thereof is to be made against the Indemnitors under this
Agreement, deliver to each of the Indemnitors a written notice of the
commencement thereof, and each Indemnitor shall have the right to participate in
the defense thereof with its own counsel; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the Indemnitors, if the
named parties to such proceeding include both the Indemnitors and the Indemnitee
and, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the Indemnitors would be inappropriate due to
actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding.  The Indemnitee shall
cooperate fully with the Indemnitors in connection with any negotiation or
defense of any such action or claim by the Indemnitors and shall furnish to the
Indemnitors all information reasonably available to the Indemnitee which relates
to such action or claim.  The Indemnitors shall keep the Indemnitee fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  No Indemnitors shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent; provided, however, that the Indemnitors shall not unreasonably
withhold, delay or condition its consent.  The Indemnitor shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such claim or
litigation and such settlement shall not include any admission as to fault on
the part of the Indemnitee.  Following indemnification as provided for
hereunder, the Indemnitors shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made.  The failure to deliver written notice
to the Indemnitors within a reasonable time of the commencement of any such
action shall not relieve such Indemnitors of any liability to the Indemnitee,
except to the extent that the Indemnitors is prejudiced in its ability to defend
such action.

 

(c)           The indemnification required by this Agreement shall be made by
periodic payments of the amount thereof during the course of the defense against
any of the Indemnified Liabilities, reasonably promptly upon the receipt by such
Indemnitee of written bills (with such appropriate supporting information as is
reasonably requested by the Indemnitors that an Indemnified Liability has been
incurred and the amount thereof (together with such appropriate supporting
information as is reasonably requested by the Indemnitors); provided that the
Indemnitee, as applicable, shall reimburse all such payments to the extent it is
finally judicially determined that such Indemnitee is not entitled to
indemnification hereunder.

 

(d)           To the extent that the undertaking by the Indemnitor hereunder may
be unenforceable for any reason, the Indemnitors shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

7.2. Further Action.  The Parties agree that if at any time after the Closing
any further action is necessary or desirable to carry out the purposes of this
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party may reasonably request, all at the sole cost and expense of the requesting
Party.

 

8.   Conditions to Obligation to Close.

 

8.1. Conditions to Obligation of the Purchaser.

 

The obligation of the Purchaser to consummate the transactions to be performed
by the Purchaser in connection with the Closing is subject to satisfaction of
the following conditions:

 

(a) the representations and warranties set forth in Sections 3 and 4;

 

(b) the Shareholder shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

 

(c) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);

 

(d) the Shareholder shall have procured all of the third party consents, if any,
required in order to effect the Closing, and

 

(e) the Shareholder shall have delivered to the Purchaser a certificate to the
effect that (A) each of the conditions specified above in Section 8(a)(i)-(iv)
is satisfied in all respects, and (B) as of the Closing, the Company has no
Liabilities.

 

 

           The Purchaser may waive any condition specified in this Section 8.1
at or prior to the Closing in writing executed by the Purchaser.

 

8.2. Conditions to Obligation of the Shareholder.

 

The obligations of the Shareholder to consummate the transactions to be
performed by it in connection with the Closing are subject to satisfaction of
the following conditions:

 

(a) the representations and warranties set forth in Section 5 above shall be
true and correct in all material respects at and as of the Closing Date;

 

(b) the Purchaser shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

 

(c) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect); and

 

(d) all actions to be taken by the Purchaser in connection with consummation of
the transactions contemplated hereby and all certificates, instruments, and
other documents required to effect the transactions contemplated hereby will be
satisfactory in form and substance to the Shareholder.

 

The Shareholder may waive any condition specified in this Section 8.2 at or
prior to the Closing in writing executed by the Shareholder.

 

9.   Miscellaneous.

 

(a) Facsimile Execution and Delivery. Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.

 

(b) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity, except as otherwise set forth in Section 8(a) (as to the
Indemnitees).

 

(c) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

 

(d) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Purchaser and the Shareholder; provided, however, that the
Purchaser may (i) assign any or all of its rights and interests hereunder to one
or more of its affiliates, and (ii) designate one or more of its affiliates to
perform its obligations hereunder, but no such assignment shall operate to
release the Purchaser or a successor from any obligation hereunder unless and
only to the extent that Sellers agree in writing.

 

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 

(f) Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(g) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial delivery
service, or mailed by registered or certified mail (return receipt requested) or
sent via facsimile (with confirmation of receipt) to the parties at the
following address (or at such other address for a party as shall be specified by
like notice):

 

(i)   if to the Shareholder, to:

 

Samuel Wolfe

2201 Dalhart Trail

Mckinney, TX 75070

 

(ii)   if to the Purchaser, to:

 

Roberto Luciano

104 Chinnock Ct.

Mooresville, NC 28117

 

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State Florida without giving effect to
any choice or conflict of law provision or rule (whether of the State
of Florida or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Florida. Each Party hereby
irrevocably consents to the exclusive personal jurisdiction and exclusive venue
of the State Courts of Broward County, Florida, for any and all disputes or
interpretations of this Agreement.

 

(i) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Purchaser
and the Shareholder or their respective representatives. No waiver by any Party
of any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

(j) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

(k) Expenses. Each of the Parties will bear his or its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

 

(l) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant. Nothing in the disclosure Schedules
attached hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless the disclosure Schedules
identifies the exception with particularity and describes the relevant facts in
detail. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item in the disclosure Schedules or
supplied in connection with the Purchaser’ due diligence review, shall not be
deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the document or other item itself).

 

(m) Specific Performance. Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Party shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter, in addition to any other remedy to which they may be entitled, at law or
in equity.

   

  IN WITNESS WHEREOF, the Parties have caused this Share Purchase Agreement to
be executed and delivered by all as of the date first written above.

  

PURCHASER:

 

 

____________________________

ROBERTO LUCIANO

 

 

SHAREHOLDER:

 

 

____________________________



SAMUEL WOLFE

 

 

